NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JESSICA D. STEPONIK,                         )
DOC #T23530,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )        Case No. 2D13-3789
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed October 22, 2014.

Appeal from the Circuit Court for
Hillsborough County; Denise A. Pomponio,
Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

              Jessica D. Steponik appeals the order revoking her probation. We affirm

the revocation and her amended sentence in all respects. We write only to note that the

trial court entered the amended sentence prior to the trial court clerk's issuance of the

commitment package for the Department of Corrections, but the commitment package
that is contained in our appellate record does not include the amended sentencing

document. The amended sentence substantially increased Ms. Steponik's credit for

time served. The sentencing document contained in the commitment package in our

record was signed on July 23, 2013, and it reflected an award of 230 days of credit for

time Ms. Steponik was incarcerated before imposition of the sentence. The amended

sentence was signed on July 25, 2013, and it reflected an award of 319 days of credit

for time incarcerated before imposition of the sentence. Thus, the Department should

calculate Ms. Steponik's release date based on the amended sentence if it has not

already done so.

             Affirmed.

ALTENBERND, CASANUEVA, and BLACK, JJ., Concur.




                                          -2-